PER CURIAM.
Jean Tranquille, a/k/a Gean Tranquille, appeals the summary denial of his motion for posteonviction relief pursuant to Florida Rule of Criminal Procedure 3.850. He contends that his sentence upon violation of probation in March 1997 is an illegal sentence. In its order denying the motion, the trial court conclusively stated that the record refutes the claims set forth in the motion. Unfortunately, the court has failed to attach any documentation to support the numerous factual representations in the order.
When a defendant has presented a facially sufficient claim, it is error for the trial court to summarily deny the motion without attaching portions of the file or record to refute the allegations. See Wilson v. State, 593 So.2d 1216, 1217 (Fla. 2d DCA 1992). Accordingly, we reverse and remand to the trial court for further proceedings. On remand, the trial court may again deny relief by attaching sufficient documentation to refute Tranquille’s claim or the court must conduct an evidentiary hearing. See Johnson v. State, 666 So.2d 983 (Fla. 2d DCA 1996).
Reversed and remanded.
PATTERSON, A.C.J., and ALTENBERND and NORTHCUTT, JJ., concur.